Citation Nr: 9924970	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  98-17 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States 
and was not eligible for VA benefits.


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).  The law also 
authorizes payment of a pension to a "veteran" who has the 
requisite service.  38 U.S.C.A. § 1521 (West 1991).  The term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions:  
(1) the evidence is a document issued by the United States 
service department; (2) the document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  
38 C.F.R. § 3.203(a) (1998).

In June 1998, the RO received correspondence wherein the 
appellant requested benefits based on World War II guerilla 
service.  In a letter dated in August 1998, the RO advised 
him that his claim had been denied as his name did not appear 
on the roster of recognized guerrillas.  Attached to his 
notice of disagreement, the appellant submitted a signed 
"Deposition" wherein he reported military service from 
July 1942 to September 1945, with "G" Company, Second 
Battalion, 14th Infantry, USAFIP.  He specifically recounted 
guerrilla duties during such period of service.  

As the service information submitted by the appellant did not 
meet the criteria set out under 38 C.F.R. § 3.203(a), the RO 
requested verification of the appellant's claimed military 
service.  In January 1999, the United States Army Reserve 
Personnel Center (ARPERCEN) notified the RO that the 
appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  The claims 
file contains a memorandum dated in April 1999 indicating 
that no additional facts, such as alternate name spellings, 
or different dates of service/service numbers had been 
received to warrant recertification.  The Board notes that 
the record contains no United States service documents in 
support of the appellant's claim; nor has he provided, via 
his own statements, Philippine documentation or lay 
statements from his former comrades-in-arms, any further 
information different from that previously submitted to 
ARPERCEN, which would warrant a request for re-certification.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Accordingly, 
the VA has fulfilled its duty under 38 C.F.R. § 3.203(c).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that the, "VA 
is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
appellant cites to a guide that would allow for the 
acceptance of Philippine records to prove service.  He has 
not actually submitted official Philippine documents.  In any 
case, VA laws and regulations do not provide for acceptance 
of documents prepared by a foreign government as proof of 
service and here, the appellant has not submitted any 
documentation sufficient to validate his claimed service.  
The service department conclusion was that the veteran had no 
verified service.  "Service department findings are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Id.; see also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).  Thus, on the basis of the 
evidence of record, there is no demonstration of qualifying 
military service in this case.  Inasmuch as the United States 
service department's verification of the appellant's service 
is binding on the VA, the Board concludes that the appellant 
is not considered a "veteran" for purposes of entitlement 
to VA benefits and has not attained status as a claimant.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

